Citation Nr: 0935643	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  94-31 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from March 1982 to March 
1985.                       He subsequently was a member of 
the Army Reserve until March 1989.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. The Veteran testified during a hearing 
at the RO before a Veterans Law Judge of the Board in August 
1996. An April 1999 Board decision initially denied this 
claim. 

The Board later remanded the case for additional development 
in August 2003, pursuant to an Order issued by the United 
States Court of Appeals for Veterans Claims (Court) in June 
2001. By an April 2006 decision/remand, the Board in relevant 
part again remanded the claim on appeal for compliance with 
its earlier remand instructions, to obtain the Veteran's 
complete medical file from during his Army Reserve duty. The 
matter has since returned for further appellate review and 
disposition. 


FINDING OF FACT

The Veteran does not have a disability manifested by chest 
pain that was incurred or aggravated during military service. 


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by chest pain are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from April 2004 and August 2006. The May 
1994 Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) explained the general criteria to establish a claim 
for entitlement to service connection. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi,    16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to the August 2006 notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice correspondence did not meet this standard in that 
it followed issuance of the rating decision on appeal. 
However, strict compliance with the timing of notice 
requirement was not possible, given that initial adjudication 
of the claim preceded enactment of the VCAA by several years. 
In any event, the Veteran has had an opportunity to respond 
to the relevant VCAA correspondence in advance of the most 
recent July 2009 SSOC readjudicating his claim. During this 
timeframe VA obtained further pertinent medical records, and 
took appropriate measures to obtain complete service 
treatment records (STRs). There is no indication of any 
further available evidence to be associated with the record. 
The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
and private treatment and hospitalization, STRs, personnel 
records, and records pertaining to a claim for benefits from 
the Social Security Administration (SSA). The Veteran has 
undergone a VA Compensation and Pension examination. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002).         

Pursuant to the Board's prior remand directive, the RO/AMC 
has further undertaken measures to acquire the Veteran's Army 
Reserve status medical records. These efforts to date have 
been unsuccessful. The applicable law requires that VA make 
as many efforts as necessary to obtain records from a Federal 
department or agency, and conclude such efforts only where 
the records sought do not exist or further efforts to obtain 
those records would be futile. 38 C.F.R. § 3.159(c)(2). In 
this case, the RO/AMC has sent correspondence on at least 4 
occasions to the reserve units with which the Veteran served, 
and has received either incorrect information that the 
Veteran was not assigned to those units, or (in the last 3 
instances) no response of any kind. A records inquiry to the 
State Adjutants General for these units went unanswered. The 
RO/AMC has therefore issued in July 2009 formal findings of 
fact as to the unavailability of the medical records sought. 
Based on the development measures to date, further inquiry 
would appear to be futile, as the records by all indication 
are not available. It is noted as well that there is no 
allegation of relevant treatment for the disability claimed 
as to immediately render the absence of such records a 
detrimental factor in this case. 

In support of his claim, the Veteran has provided additional 
private treatment records several lay statements. He has 
testified during a Travel Board hearing before a Veterans Law 
Judge of the Board. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

The Board's review of pertinent evidence both during and 
since service does not establish any diagnosed cardiovascular 
disorder as the potential explanation for the symptom 
described of chest pain. There is also no competent evidence 
upon which to link the post-service diagnosis of GERD with 
the Veteran's reported incidence of chest pain from service. 
Hence, the claim on appeal is being denied.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Additionally, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or for 
injury incurred in or aggravated while performing inactive 
duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6 (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as a cardiovascular disorder, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service treatment history does not indicate any complaints or 
instances of treatment pertaining to chest pain, including 
the report of a February 1985 active duty separation 
examination, and a January 1989 examination at the conclusion 
of   Army Reserve duty.

Records of VA outpatient treatment indicate in August 1989 
the Veteran presented with a complaint of burning sensation 
in the right chest region and above that was alleviated when 
he raised his arm. He also reported having weakness and 
headaches at that time. A consultation the following month 
indicates the symptoms had subsided. Later that month he 
again reported having chest pain, which he stated was present 
over the past year. In November 1989 the Veteran described 
mid chest and left chest intermittent pain. The assessment 
was that the Veteran was not in any distress. Another 
physician that month diagnosed the condition as 
musculoskeletal pain, improved on pain relief medication. A 
chest x-ray was within normal limits.  In March 1992 the 
Veteran complained of chest wall tenderness, and a diagnosis 
was deferred. The impression of a chest x-ray was of a normal 
chest. He again reported such pain in June 1993. 

The May 1993 report from N.P., a private physician, states 
the Veteran complained of chest pain over the last about 2 
months. According to the report, the Veteran initially went 
to VA and received Ibuprofen which made the condition 
slightly better. The pain remained nearly all of the time in 
the right upper chest, and radiating around the thoracic 
spine area. There was no shortness of breath, dyspnea, 
palpitations, diaphoresis, nausea or vomiting. The pain was 
described as burning.   A chest x-ray was clear. The 
assessment was chest pain, probable gastroesophageal reflux. 

The Veteran underwent a VA Compensation and Pension 
examination of the cardiovascular system in November 1995. He 
then gave a history of vague chest pain in the military since 
1984. He stated that he was given Ibuprofen in service as 
treatment, and denied any cardiac work-up in the military. 
The Veteran reported that he experienced continual chest pain 
which radiated to each shoulder and down to the mid abdomen. 
There was no relationship to exercise or rest. There was no 
specific relationship to eating any particular type of food. 
On objective examination, an EKG showed only sinus 
bradycardia, and examination of the heart revealed a regular 
sinus rhythm, normal rate without any audible murmurs. There 
was tenderness over the 3rd, 4th and 5th intercostal areas of 
both the right and left of the sternum anteriorly. A stress 
test was recommended to rule out coronary artery disease. The 
diagnosis was intercostal myalgia of the 2nd, 3rd and 4th 
intercostal spaces on each side of the sternum anteriorly. 

The Veteran during an August 1996 Travel Board hearing 
testified that he had the onset of chest pain between 1983 
and 1984 while in service. He stated that he sought medical 
treatment, and the evaluating physician did not offer a 
specific diagnosis for his chest pain. The Veteran stated 
that he sought treatment post-service for chest pain within 
one week after his military discharge. He alleged having 
received continuous treatment for chest pain since that time. 

The records of a November 1998 evaluation at a private 
medical facility indicated the Veteran had been admitted to 
the emergency room with complaints of constant chest 
discomfort for the previous three days. The pain was located 
retrosternal, and radiated to the left. He described it as a 
pressure and burning sensation. An EKG showed normal sinus 
rhythm and was without acute ischemic changes. The diagnostic 
summary was chest pain, some atypical features, and some risk 
factors for coronary disease. A noninvasive evaluation was 
scheduled. Subsequently, the report of a treadmill exercise 
stress test was negative. 

The Veteran's July 1999 VA general medical examination report 
indicates in pertinent part, the chest was symmetrical, and 
lungs clear to auscultation. On review of the cardiovascular 
system the heart was regular, with no murmur, and with normal 
heart sounds. 

Records of VA outpatient treatment since 2000 are silent for 
several years as to complaints or findings concerning chest 
pain. In September 2006, on evaluation by a VA primary care 
physician, the Veteran described intermittent chest pain for 
greater than one year. The pain began in the epigastrium and 
radiated to the legs, arms and back. The diagnosis was 
gastroesophageal reflux disease (GERD), consisting of 
chest/abdominal pain radiating to the legs and arms. 

Based on comprehensive review of the record, service 
connection for a disability manifested by chest pain is 
deemed not warranted. There are two general categories of a 
diagnosis assigned post-service to the Veteran's chest pain, 
and for which as discussed neither provides a valid basis for 
recovery in this instance. Initially following separation 
from reserve duty, there was in August 1989 evaluation for 
right side chest pain, and a few months thereafter in 
November 1989 the diagnosis obtained of musculoskeletal pain. 
Meanwhile, despite reported chest pain, the chest x-rays 
taken showed normal findings. To the extent musculoskeletal 
pain is identified as the relevant diagnosis, or for that 
matter, intermittent chest wall pain, this in itself does not 
comprise a recognized current disability. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). Consistent with the 
above, a November 1995 VA cardiovascular examination and 
November 1998 EKG study with a stress test revealed no 
attendant cardiovascular disability. The VA examination 
confirmed the previous diagnosis of pain in various areas 
surrounding the sternum. 

Provided that musculoskeletal pain in the chest were in some 
manner proven to be indicative of a cardiovascular system 
abnormality, this would merit further inquiry into whether 
the Veteran's reported chest pains in service were 
precipitating symptoms of the same. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder). Here, however, there is the allegation of chest 
pain during service, followed by post-service evaluation 
which in search of a cardiovascular ailment failed to reveal 
anything constituting a potential disability. While not all 
reserve duty STRs were available in this case, there is 
moreover a conspicuous absence of any cardiovascular or 
similar explanation for chest pain on both active, and 
reserve duty separation examinations. Hence, there also is no 
pattern of documented continuous symptoms from service to 
indicate a likelihood of service-related cardiac pathology. 
38 C.F.R. § 3.303(b) (addressing the continuity of 
symptomatology requirement to demonstrate causal relationship 
to service, where an in-service condition is not "chronic" 
in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

The second diagnosis that treating physicians have returned 
in this case as another basis to explain the Veteran's 
symptomatology is that of GERD. An assessment of probable 
GERD was first indicated from a May 1993 private physician's 
report. Apart from pain in the upper chest region there were 
no gastrointestinal symptoms. The presence of GERD was not 
noted again until on a September 2006 VA evaluation. Taking 
into consideration again the Veteran's complaints of chest 
pain at an early point in service, there is no plausible 
indication that subsequent GERD symptoms were associated with 
service. Significantly, the Veteran has not alleged having 
any form of digestive or epigastric difficulty during his 
service. There is no allegation or documentation otherwise of 
epigastric pain associated with eating or certain types of 
activities. The chest pain to which the Veteran alludes 
instead refers solely to a suspected cardiovascular disorder. 
Meanwhile, GERD was not first diagnosed until at least 4 
years after completion of reserve duty, and nearly 8 years 
after separation from active duty, demonstrating an absence 
of continuity of symptomatology since service. Both active 
duty and reserve duty separation examinations also do not 
mention a digestive disorder. In summary, there is a lack of 
medical evidence to competently associate GERD with an 
incident of service.  To attempt to draw a more definitive 
conclusion on the basis of the Veteran's nonspecific claim of 
chest pain therein would constitute no more than mere 
speculation. 

According to the above medical evaluation for a claimed 
cardiovascular disorder,  as well as the treatment history 
pertaining to the confirmed diagnosis of GERD therefore, 
there is no basis to determine that the Veteran has a current 
qualifying disability that is etiologically linked to an 
incident of his service. 

For these reasons, the Board is denying the claim on appeal 
for service connection for a disability manifested by chest 
pain. The preponderance of the evidence is unfavorable on 
this claim, and hence the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski,         1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a disability manifested by chest pain 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


